Name: Commission Regulation (EC) NoÃ 578/2008 of 19Ã June 2008 determining the extent to which the applications for import licences submitted in June 2008 for certain dairy products under certain tariff quotas opened by Regulation (EC) NoÃ 2535/2001 can be accepted
 Type: Regulation
 Subject Matter: processed agricultural produce;  tariff policy
 Date Published: nan

 20.6.2008 EN Official Journal of the European Union L 161/20 COMMISSION REGULATION (EC) No 578/2008 of 19 June 2008 determining the extent to which the applications for import licences submitted in June 2008 for certain dairy products under certain tariff quotas opened by Regulation (EC) No 2535/2001 can be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products (1), Having regard to Commission Regulation (EC) No 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (2), and in particular Article 7(2) thereof, Whereas: Applications lodged from 1 to 10 June 2008 for certain quotas referred to in Annex I to Commission Regulation (EC) No 2535/2001 of 14 December 2001 laying down detailed rules for applying Council Regulation (EC) No 1255/1999 as regards the import arrangements for milk and milk products and opening tariff quotas (3), concern quantities greater than those available; therefore, the allocation factors should be fixed for the quantities applied for, HAS ADOPTED THIS REGULATION: Article 1 The allocation coefficients set out in the Annex to this Regulation shall be applied to the quantities for which import licences have been sought for the period from 1 to 10 June 2008 in respect of products falling within the quotas referred to in parts I.A, and parts I.D, I.F, I.H, I.I and I.J, of Annex I to Regulation (EC) No 2535/2001. Article 2 This Regulation shall enter into force on 20 June 2008. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 June 2008. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 160, 26.6.1999, p. 48. Regulation as last amended by Regulation (EC) No 1152/2007 (OJ L 258, 4.10.2007, p. 3). Regulation (EC) No 1255/1999 will be replaced by Regulation (EC) No 1234/2007 (OJ L 299, 16.11.2007, p. 1) as from 1 July 2008. (2) OJ L 238, 1.9.2006, p. 13. Regulation as last amended by Regulation (EC) No 289/2007 (OJ L 78, 17.3.2007, p. 17). (3) OJ L 341, 22.12.2001, p. 29. Regulation as last amended by Regulation (EC) No 514/2008 (OJ L 150, 10.6.2008, p. 7). ANNEX I.A Quota number Allocation coefficient 09.4590  09.4599  09.4591  09.4592  09.4593  09.4594  09.4595 3,906255 % 09.4596 100 % ANNEX I.D Products originating in Turkey Quota number Allocation coefficient 09.4101  ANNEX I.F Products originating from Switzerland Quota number Allocation coefficient 09.4155 100 % ANNEX I.H Products originating in Norway Quota number Allocation coefficient 09.4179 100 % ANNEX I.I Products originating in Iceland Quota number Allocation coefficient 09.4205 100 % 09.4206 100 % ANNEX I.J Products originating in the Republic of Moldova Quota number Allocation coefficient 09.4210 